DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on September 8, 2021. Claims 1-3, 5-17, 19-20 were pending.  Claims 1, 5, 16, 19 were amended. Claims 4, 18 were cancelled. Claims 10-15 were withdrawn.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 8-9, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2019/090328 A1) in view of Hautala et al. (US 2019/0258008 A1) and further in view of Yokoyama et al. (US 6,043,595)
Regarding to claim 1, Yang discloses a method, comprising:
providing an etching material atop a substrate (Fig 2, Fig 4, Fig 6A-6C);
positioning a shadow mask (210) between the etching material and the ion source (i.e. plasma), wherein at least portion of the shadow mask is separated from the etching material by a distance (Fig 2, Fig 3A-3C, paragraph 0044-0049);
etching the etching material using plasma passing through a set of openings of the shadow mask, wherein a first depth of a first portion of the etching material is different than a second depth of the second portion of the etching material (Fig 2, Fig 4, paragraph 00440048, 0056-0061).
Regarding to claim 1, Yang fails to disclose that the etching is performed using an ion beam passing through a set of openings of the shadow mask.  However, Yang clearly teaches etching the etching material using plasma, which comprises ions passing through a set of 
Regarding to claim 1, Yang and Hautala also fail to disclose providing a raised surface feature along a leading edge or trailing edge of one or more openings of set of openings of the shadow mask, wherein the upper most surface of the raise feature is curved or sloped.  However, Yang clearly teaches a shadow mask having leading edge of trailing edge of one or more openings set of the openings of the shadow mask (210).  Yokoyama teaches providing a raised surface feature along a leading edge or trailing edge of one or more openings of set of openings (18a and/or 18b) of the shadow mask (6), wherein the upper most surface of the raise feature is curved or sloped (See Fig 4A, 4B, abstract, col. 4-6; Note: a curve surface must have a slope).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang and Hautala in view of Yokoyama by using a shadow mask having a raised surface feature along a leading edge or trailing edge of one or more openings of set of openings of the shadow mask, wherein the upper most surface of the raise feature is curved or sloped because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 2, Yang discloses etching the etching material to form a plurality of structures and a plurality of trenches (See Fig 1b, Fig 2, Fig 4b-4D, Fig 6A-6C).

Regarding to claim 8, Yang fails to disclose maintaining the ion beam at a constant power or variable power while forming the plurality of structures.  Hautala teaches to continuous or pulsed ion beam to form the plurality of structures, wherein the pulsed ion beam is performed by pulsing the DC voltage having varied duty cycle (paragraph 0038, 0045, 0051).  Therefore, Hautala teaches the ion beam having variable power while forming the plurality of structure.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to having varied power on the ion beam because it will provide more control on the etching process.
Regarding to claim 9, Yang discloses forming a plurality of optical gratings (diffractive structure/element) across the etching material, wherein the ion in the plasms passing through one openings of the set of openings simultaneously impact at least two optical gratings of the plurality of optical gratings (Fig 1A-1B, Fig 2, Fig 4B-4D, Fig 6A-6C). Yang fails to disclose the ion beam.  Hautala teaches to use ion etching including ion beam etching to remove undesired material (paragraph 0037-00456, Fig 2A, Fig 3B-3D, Fig 4A-4D). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to 
Regarding to claim 16, Yang discloses a method of forming an optical grating (i.e. diffractive structure), comprising:
providing an optical grating material atop a substrate (Fig 2, Fig 4, Fig 6A-6C);
positioning a shadow mask (210) between the optical grating material and the ion source (i.e. plasma), wherein at least portion of the shadow mask is separated from the optical grating material by a distance (Fig 2, Fig 3A-3C, paragraph 0044-0049);
forming a plurality of structures by etching the optical grating material using plasma passing through a set of openings of the shadow mask, wherein a first depth of a first portion of optical grating material is different than a second depth of the second portion of the optical grating material (Fig 2, Fig 4, paragraph 00440048, 0056-0061).
Regarding to claim 16, Yang fails to disclose that the etching is performed using an ion beam passing through a set of openings of the shadow mask.  However, Yang clearly teaches etching the optical grating material using plasma which comprises ions passing through a set of openings of the shadow mask.  Hautala teaches to use ion etching including ion beam etching to remove undesired optical grating material (paragraph 0037-00456, Fig 2A, Fig 3B-3D, Fig 4A-4D). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang in view of Hautala by using ion beam etching because equivalent and substitution of one for the other would produce an expected result.
Regarding to claim 1, Yang and Hautala also fail to disclose providing a raised surface feature along a leading edge or trailing edge of one or more openings of set of openings of the 
	Regarding to claim 17, Yang discloses etching the optical grating material to form the plurality of structures and a plurality of trenches, wherein the plurality of structures are oriented at a non-zero angle with respect to a vertical extending from a top surface of the optical grating material (Fig paragraph 0056-0058 Fig 4B-4E).

7.	Claims 5-7, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (WO 2019/090328 A1) in view of Hautala et al. (US 2019/0250008 A1) and Yokoyama as applied to claims 1-3, 8-9, 16-17  above, and further in view of Medhat et al. (US 2016/0246010 A1).
Regarding to claim 5, Yang, Hautala and Yokoyama fail to disclose varying a distance between the shadow mask and the top surface of the grating material, between the leading 
Regarding to claim 6, Medhat discloses varying the distance between the shadow mask (200) and a top surface of the etching material, between a first side edge and a second side edge of the one or more openings of the set of openings (Fig 6, Fig 7A-Fig 7B, Fig 8, Fig 9).

Regarding to claim 7, Yang, Hautala and Yokoyama fail to disclose aligned an opening of the set of openings over a processing area of the etching material impacted by the ion beam, wherein a distance between the trailing edge of the opening and a first grating edge of the etching material is different than a second distance between the leading edge of the opening and a second grating edge of the etching material (Fig 6, Fig 7A-Fig 7B, Fig 8, Fig 9).  Medhat discloses aligning an opening of the set of openings over a processing area of the etching material impacted by the ion beam, wherein a distance between the trailing edge of the opening and a first grating edge of the etching material is different than a second distance between the leading edge of the opening and a second grating edge of the etching material (Fig 6, Fig 7A-Fig 7B, Fig 8, Fig 9). It would have been obvious to one of ordinary skill in the art, 

Regarding to claim 19, Yang, Hautala and Yokoyama fail to disclose varying a distance between the shadow mask and the top surface of the grating material, between the leading edge and trailing edge of the one or more openings of the set openings, a distance between the shadow mask and the top surface of the optical grating.  Regarding to claim 5, Medhat discloses varying a distance between the shadow mask and the top surface of the grating material, between the leading edge and trailing edge of the one or more openings of the set openings, a distance between the shadow mask and the top surface of the optical grating (Fig 3).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Yang, Hautala and Yokoyama by having varying a distance between the shadow mask and the top surface of the grating material, between the leading edge and trailing edge of the one or more openings of the set openings, a distance between the shadow mask and the top surface of the optical grating (Fig 3) because it helps to enable selective step coverage (abstract).

.

Response to Arguments
8.	The applicant’s amendment along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
	Regarding to previous ground of rejection under 35 U.S.C 103, the applicant’s argument are moot in view of the new ground of rejection as discussed above using new cited prior arts (Yokoyama) for the new limitation.  Specifically, the new cited prior arts Yokoyama teaches providing a raised surface feature along a leading edge or trailing edge of one or more openings of set of openings (18a) of the shadow mask (6), wherein the upper most surface of the raise feature is curved or sloped (See Fig 4A, 4B, abstract, col. 4-6; Note: a curve surface must have a slope). 
 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469.  The examiner can normally be reached on Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/Primary Examiner, Art Unit 1713